United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Somers MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-774
Issued: July 17, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 13, 2013 appellant filed a timely appeal of an August 23, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying his occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
developed a back injury due to his employment duties.
FACTUAL HISTORY
On January 17, 2012 appellant, then a 45-year-old postmaster, filed an occupational
disease claim alleging that he developed a back condition due to his federal job duties. He stated
that he first became aware of his condition on April 1, 2011 and related the condition to his
1

5 U.S.C. § 8101 et seq.

employment on that date. In his February 2, 2012 narrative statement, appellant stated that he
developed pain in his middle back, right shoulder and neck while distributing and boxing mail.
He noted that he boxed and distributed mail for 450 Postal Service mailboxes and 380 other
customers. Appellant stated that he moved a rolling container weighing 200 to 400 pounds,
sorted up to 200 pounds of catalogs and magazines and up to 250 parcels per day. He also
distributed up to 2,500 letters into mailboxes. Dr. John Tollerson, an osteopath, diagnosed upper
back pain on January 26, 2012.
In a letter dated February 14, 2012, OWCP requested additional factual and medical
information from appellant. On March 8, 2012 Dr. Camden Kneeland, an anesthesiologist, noted
appellant’s complaints of mid-back pain which began up to two years earlier while working at
the employing establishment. He diagnosed chronic pain, myofascial pain and displacement of
thoracic intervertebral disc without myelopathy. In a report dated March 18, 2012, Dr. Kneeland
diagnosed chronic pain resulting from myofascial pain. He stated, “It is quite possible that
[appellant] suffered a myofascial sprain or strain at work and that this has persisted despite
adequate time for healing. It is rare, but not medically unreasonable, to see chronic myofascial
pain resulting from a nontraumatic event. This pain may persist for years, if not indefinitely. In
my opinion, [appellant’s] current work duties can exacerbate and maintain his chronic pain
state.”
Appellant underwent an magnetic resonance imaging (MRI) scan of his thoracic spine on
March 21, 2012 which demonstrated multiple mid thoracic disc herniations at T2-3, T3-4, T4-5
and T5-6. On April 2, 2012 a physician’s assistant completed a note.
By decision dated April 13, 2012, OWCP found that appellant, a federal employee, filed
a timely claim, that the implicated duties occurred at work and that a medical condition was
diagnosed. However, it found that he had not submitted sufficient medical opinion evidence to
establish a causal relationship between his implicated employment duties and his diagnosed
medical condition.
Appellant requested a review of the written record by an OWCP hearing representative
on May 1, 2012. In a note dated April 24, 2012, Dr. Kneeland stated that appellant’s myofascial
pain resulted from and was exacerbated by his repetitive upper body lifting activities at work.
He stated that repetitive use or overuse of affected muscle could result in myofascial pain.
Dr. Kneeland concluded, “In my opinion, there is little doubt that [appellant’s] pain is related to
his work duties.”
By decision dated August 23, 2012, an OWCP hearing representative found that the
record did not contain the necessary medical opinion evidence to establish a causal relationship
between appellant’s diagnosed thoracic spine pathology and his implicated work factors and that
he therefore failed to meet his burden of proof.

2

LEGAL PRECEDENT
OWCP’s regulations define an occupational disease as “a condition produced by the work
environment over a period longer than a single workday or shift.”2 To establish that an injury
was sustained in the performance of duty in an occupational disease claim, a claimant must
submit the following: (1) medical evidence establishing the presence or existence of the disease
or condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
claimant were the proximate cause of the condition for which compensation is claimed or, stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant. The evidence required to establish causal
relationship is rationalized medical opinion evidence, based upon a complete factual and medical
background, showing a causal relationship between the claimed condition and identified factors.
The belief of a claimant that a condition was caused or aggravated by the employment is not
sufficient to establish causal relation.3
ANALYSIS
Appellant has provided factual evidence of the duties of his position of postmaster
including distributing mail. He submitted medical evidence of herniated thoracic discs and a
diagnosis of myofascial pain. Further, appellant submitted a statement from Dr. Kneeland
attributing appellant’s chronic myofascial pain to his employment duties. The Board, however,
finds that appellant has not submitted the necessary medical evidence to establish a causal
relationship between his diagnosed medical conditions and his employment duties to meet his
burden of proof in establishing an occupational disease claim.
The narrative medical reports consist of diagnoses of pain from Dr. Tollerson and
Dr. Kneeland. The Board has held that the mere diagnosis of “pain” does not constitute the basis
for payment of compensation.4 As these reports do not contain the diagnosis of a specific
medical condition, the reports are not sufficiently detailed to meet appellant’s burden of
establishing an occupational disease claim.
Appellant also submitted an MRI scan report including the findings of multiple herniated
disc in his thoracic spine. This report is not sufficient to meet his burden of proof as there is no
history of injury listing his employment duties and no opinion on the causal relationship between
his duties and his diagnosed condition.
Appellant also submitted a report from a physician’s assistant. However, as this note was
not signed by the physician it has no probative value in establishing his claim.5 The reports of a
2

20 C.F.R. § 10.5(q).

3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

Robert Broome, 55 ECAB 339 (2004).

5

Merton J. Sills, 39 ECAB 572 (1988).

3

physician’s assistant are entitled to no weight as a physician’s assistant is not a “physician” as
defined by section 8101(2) of FECA.6
The Board finds that appellant has not submitted the necessary medical diagnosis and
opinion evidence to meet his burden of proof. Appellant may submit new evidence or argument
with a written request for reconsideration to OWCP within one year of this merit decision,
pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that the medical evidence is not sufficiently detailed and well reasoned
to establish that appellant sustained a diagnosed back condition as a result of his employment
duties and that therefore he has failed to meet his burden of proof in establishing an occupational
disease claim.
ORDER
IT IS HEREBY ORDERED THAT the August 23, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: July 17, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

J.M., 58 ECAB 303 (2007).

4

